Citation Nr: 0006552	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 515A	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 decision of the Board of Veterans' 
Appeals which denied ratings in excess of those assigned for 
residuals of a gastrectomy and for a ventral hernia should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in April 1998.


FINDINGS OF FACT

1.  In an April 1998 decision, the Board denied evaluations 
greater than those assigned for residuals of a gastrectomy 
and for a ventral hernia.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the April 1998 Board decision 
do not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
April 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In pleadings prepared by the moving party in June, September 
and October 1998 and in August 1999, it was asserted that the 
1998 Board committed clear and unmistakable error because it 
failed to assign a percentage sufficient to compensate the 
moving party for his physical problems.  He also submitted 
copies of medical records in support of his claim.  The Board 
concludes that the moving party has failed to set forth 
persuasive reasons why the decision of April 1998 was clearly 
and unmistakably erroneous to the extent that, had the 
alleged errors not been committed, the outcome in the case 
would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  The 1998 Board considered the 
medical evidence before it at that time and found that it did 
not support a higher evaluation for the moving party's 
residuals of gastrectomy and ventral hernia.  The Board 
therefore finds his allegations represent, at best, 
expressions of disagreement with how the Board weighed or 
evaluated the evidence in its decision of July 1998, which as 
stated above, is not the "very specific and rare" kind of 
error that constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(a) & (d)(3) (1999).  Without any specific 
allegation of error in fact or law in the Board decision, the 
motion is insufficient to support revision of the Board's 
July 1998 decision on the basis of clear and unmistakable 
error and the motion must be denied.

The Board also notes arguments by the moving party's 
representative in August 1999 that it would be premature to 
adjudicate the claim because of a pending court challenge to 
the Chairman's rule making authority in the promulgation of 
regulations regarding clear and unmistakable error.  This 
challenge is described as currently before the United States 
Court of Appeals for the Federal Circuit.  The Board can find 
no basis in this argument for delay in the review of the 
moving party's motion for clear and unmistakable error where 
such delay is based on anticipation of changes in existing 
caselaw or regulations which might not occur.


ORDER

The motion alleging clear and unmistakable error in the 
Board's July 1998 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


